Name: Commission Regulation (EC) NoÃ 972/2005 of 24 June 2005 determining the extent to which applications for import rights lodged in respect of the quota for frozen meat of bovine animals, provided for in Regulation (EC) NoÃ 715/2005, can be accepted
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  trade;  animal product;  EU finance
 Date Published: nan

 25.6.2005 EN Official Journal of the European Union L 165/3 COMMISSION REGULATION (EC) No 972/2005 of 24 June 2005 determining the extent to which applications for import rights lodged in respect of the quota for frozen meat of bovine animals, provided for in Regulation (EC) No 715/2005, can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 715/2005 of 12 May 2005 opening and providing for the administration of a tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (1 July 2005 to 30 June 2006) (2), and in particular Article 5 thereof, Whereas: Article 1 of Regulation (EC) No 715/2005 fixes at 53 000 tonnes the quantity of the quota in respect of which Community importers can lodge an application for import rights based on the quantities of beef falling under CN code 0201, 0202, 0206 10 95 or 0206 29 91 imported by him/her or on his/her account under the relevant customs provisions, between 1 May 2004 and 30 April 2005. As the import rights applied for exceed the available quantity referred to in Article 1, a reduction coefficient should be fixed in accordance with Article 5 of Regulation (EC) No 715/2005, HAS ADOPTED THIS REGULATION: Article 1 Each application for import rights lodged in accordance with Article 4(1) of Regulation (EC) No 715/2005 shall be accepted at a rate of 18,363334 % of the import rights applied for. Article 2 This Regulation shall enter into force on 25 June 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1899/2004 (OJ L 328, 31.10.2004, p. 67). (2) OJ L 121, 13.5.2005, p. 48.